Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 10/15/21 has been entered.  Claims 1-7, 9-14, and 16-21 are currently pending examination, claim 8 has been cancelled and claim 15 withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golino et al (US 5,589,536; hereafter Golino) in view of Jensen (US 2005/0085369; hereafter Jensen).
Claims 1, 9, and 18: Golino teaches a process for the manufacture of an insulating product based on mineral fibers bonded by an organic binder (See, for example, abstract), comprising: 
a. applying a sizing composition (aqueous soluble furan resin) to the mineral fibers (See, for example, abstract, col 12 lines 50-68), 

c. heating said assembly of mineral fibers until the said-sizing composition has cured (See, for example, col 13 lines 6-20), 
wherein: the sizing composition comprises the following constituents within the limits defined below, expressed as fractions by weight with respect to the total weight of the composition: 
Golino further teaches wherein the composition comprises the aqueous soluble furan resin and 15 to 99% water (See, for example, abstract) and the furan resin is poly (furfuryl alcohol) (polymerized furfuryl alcohol) (see, for example, col 4 lines 10-41) (taken collectively, in its most general teaching the composition is taught to possess ~15-99% water and thus leaving the remainder as open to the water soluble furan resin or ~1-85%).   Although such ranges for the composition are not explicitly from 80% to 98% of water, and from 2% to 20% of water-soluble poly(furfuryl alcohol); further the sum of water and PFA is at least 95%, further at least 98%; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations of water and water-soluble poly(furfuryl alcohol) within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Golino further teaches wherein that the presence of any free furfuryl alcohol should be minimized as it is a VOC (See, for example, col 7 lines 16-18).  Although such a teaching not explicitly a 
Golino further teaches wherein the composition is designed to be applied to various glass fiber constructs, such an insulation (See, for example, col 1 lines 22-66); but Golino does not specify the chemistry of the fiber glass so it does not teach the claimed alumina content.  Jensen teaches a method of preparing fiber mineral fibers (see, for example, abstract).  Jensen further teaches wherein its known in glass fiber fields, such as insulation, that broken / chopped / crushed / processed glass fibers can commonly be respirable and ultimately result in fibrosis, lung cancer, and mesothelioma when using conventional glass formulations (See, for example, [0006-0007], [0055-56]).  Jensen overcomes this problem by implementing a form particular aluminosilicate composition as a suitable replacement for conventional E-glasses but with improved biosolubility comprising alumina at exemplary concentrations of 27.3, 25.6, and 26.5 (See, for example, [0022], [0023],  [0137-0140 particularly tables therein]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an aluminosilicate composition comprising 27.5, 25.7, 27.3, 25.6, and 26.5 wt% alumina as taught in Jensen since it provides an aluminsilicate fiber which would help prevent the development of fibrosis, lung cancer, and mesothelioma.
2 as usually above 35% and below 48%,  and exemplary embodiments at 46.4, 43.0, 46.5, 42.8, and 41.5 (See, for example, [0059], [137-140 particularly Tables therein]). 
Claim 3: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein a sum of the Al.sub.2O.sub.3 and SiO.sub.2 fractions by weight of the mineral fibers is between 60% and 78% (See, for example, [0032]).

Claims 4 and 16: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers have a claimed Al/ Al+Si molar ratio of .372, .374, .370, .374, or .390 (see, for example, exemplary compositions 1-3, and 5-6 respectively in tables within [0137 and 140]). 
Claim 5: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers additionally comprise the oxides CaO and MgO, a sum of the fractions by weight of the oxides being between 15% and 25%.  (See, for example, [0035]).
Claim 6: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers additionally comprise the oxides Na2O and K2O, a sum of the fractions by weight of the said-oxides being between 2% and 10% (see, for example, [0036]).
Claims 7 and 17: Golino in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers have a dissolution coefficient of greater than 400 ngcm.sup.-2h.sup.-1, the dissolution coefficient being calculated from the amount of SiO.sub.2 of the mineral fibers which is dissolved in a synthetic pulmonary fluid of pH 4.5, thermally regulated at 37.degree. C., after 14 days (See, for example, 0055-0056]). 

Claim 12: Golino in view of Jensen teaches the method of claim 1 above, and Golino has taught exemplary compositions with a pH for between 4.0 to 7.0 (see, for example, col 7 lines 16-20). 
Claim 13: Golino in view of Jensen teaches the method of claim 1 above, Golino further teaches wherein the application of the sizing composition of stage a) to the mineral fibers is carried out by spraying by means of spray nozzles (See, for example, col 12 lines 50-65)
Claim 14: Golino in view of Jensen teaches the method of claim 1 above, Golino further teaches wherein stage c) comprises the heating of the assembly of mineral fibers at a temperature of 177oC for 8 minutes (See, for example, col 13 lines 6-20).  
Claim 20: Golino in view of Jensen teaches the method of claim 12 above, and Golino has taught exemplary compositions with a pH for between 4.0 to 7.0 (see, for example, col 7 lines 16-20), although such a pH is not explicitly between 6.0 and 8.0, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and / or since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
Claim 21: Golino in view of Jensen teaches the method of claim 14 above, Golino further teaches wherein the heating of the assembly of mineral fibers is in a thermally regulated atmosphere (See, for example, col 13 lines 7-20).

Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive.
 Applicant argues (pg 6-7) that Golino describes a very large genus of furan resins and that “the specific selection of poly(furfuryl alcohol) as the furan resin from the very broad genus disclosure of Golino would not be immediately envisaged.  The examiner disagrees and asserts that Golino has explicitly taught the species of Poly (furfuryl alchohol) (polymerized furfuryl alcohol) within the explicit listing of alternative species; and according to MPEP 2131.02 II. :  a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Therefore the examiner asserts reliance upon the PFA of Golino is apt. 
Applicant further argues (pg 8) that Golino teaches that “’BHMF’ resins ought to be selected”, and that as PFA is not a BHMF resin it is teaching away from PFA.  The examiner notes that the supporting citation relied upon by Applicant explicitly states “it is most preferred”, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  PFA is explicitly taught in the broader disclosure, therefore it is not being taught away from by the additional disclosure of a possible preferred embodiment.
In response to applicant's arguments (pg 8-9) that the present claims address a problem not identified by any of the cited references, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally it is noted that these features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712